*81
ORDER VACATING ORDER AND JUDGMENT AND OPINION AND DISMISSING ACTION

MOTLEY, District Judge.
Plaintiffs Major League Baseball Properties, Inc. and Los Angeles Dodgers, Inc. (collectively, “Plaintiffs”) and Defendants Sed Non Olet Denarius, Ltd., Bums, Inc., 9506, Inc., Dave Senatore, Richard Picardi, and Kevin F. Boyle (collectively, “Defendants”), having jointly moved this Court for an order vacating its Order and Judgment, entered June 8, 1993, and Opinion, dated April 6, 1993 (reported at 817 F.Supp. 1103 (S.D.N.Y. 1993)); it is hereby
ORDERED, ADJUDGED and DECREED that the joint motion is granted; and it is further
ORDERED that the Order and Judgment, entered June 8,1993, and the Opinion, dated April 6, 1993, be and the same hereby are vacated; and it is further
ORDERED that the action is dismissed; and it is further
ORDERED that each party is to bear its own costs.
SO ORDERED: